
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(t)


The Dow Chemical Company
Retiree Life Insurance Plans
for Salaried Retirees and Retirees of Certain Hourly Groups
Summary Plan Description for:

Retiree Company-Paid Life Insurance Plan
Retiree Optional Life Insurance Plan
Retiree Dependent Life Insurance Plan

Amended and Restated October 1, 2005
To be effective November 1, 2005 and thereafter until superseded

This Summary Plan Description (SPD) is updated from time to time on the Dow
Intranet:

        See also the DowFriends edition that contains Choices enrollment
brochures, which are published annually, for summaries of the most recent
modifications to this SPD. Copies of updated SPDs can be found at the Dow
Intranet address above, or by requesting a copy from the Retiree Service Center,
Employee Development Center, Midland, MI 48674, telephone 800-344-0661 or
989-636-0977. Summaries of modifications may also be published from time to time
in DowFriends or by separate letter.

Overview

        Three life insurance benefit plans are available to eligible Retirees
and their families: Retiree Company-Paid Life Insurance Plan, Retiree Optional
Life Insurance Plan and Retiree Dependent Life Insurance Plan (hereafter
collectively referred to as the "Plans" or individually as "Plan"). This is the
Summary Plan Description (SPD) for these plans. Different eligibility and
coverage levels will apply depending on whether you are a Retired Salaried
Employee or a Retired Hourly Employee. Also, there are differences among the
various Hourly groups. Special rules also apply to Retired Split Dollar
Participants, Post-65 Executive Life Participants and Disability Retirees.

        Chapter One applies to The Dow Chemical Company Group Life Insurance
Program's Retiree Company-Paid Life Insurance Plan ("Retiree Company-Paid Life
Insurance Plan"). The Retiree Company-Paid Life Insurance Plan is sponsored and
administered by The Dow Chemical Company. It is part of The Dow Chemical Company
Group Life Insurance Program (ERISA Plan #507). It provides group term life
insurance underwritten by Metropolitan Life Insurance Company ("MetLife").

        Chapter Two applies to The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program's Retiree Optional Life Insurance Plan
("Retiree Optional Life Insurance Plan"). The Retiree Optional Life Insurance
Plan is sponsored and administered by The Dow Chemical Company. Premiums are
paid by the Retiree. It is part of The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program (ERISA Plan #515). It provides group term life
insurance underwritten by MetLife.

        Chapter Three applies to The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program's Retiree Dependent Life Insurance Plan
("Retiree Dependent Life Insurance Plan"). The Retiree Dependent Life Insurance
Plan is sponsored and administered by The Dow Chemical Company. It is part of
The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program. It
provides group term life insurance underwritten by MetLife. The premium is paid
by the Retiree. Coverage may be provided for eligible Dependents

        Please review the information in this SPD carefully to become familiar
with your benefit plans, guidelines, rights and responsibilities. Words that are
capitalized are either defined in this SPD or in the Plan Documents for The Dow
Chemical Company Group Insurance Program (for the Retiree Company-Paid Life
Insurance Plan) and The Dow Chemical Company Employee Paid and Dependent Life
Insurance Program (for the Retiree Optional Life Insurance Plan and the Retiree
Dependent Life Insurance Plan). The Plan Documents include the applicable
insurance policies and insurance certificates. The Plan Documents are available
upon request. Contact the Plan Administrator listed in the ERISA Information
section.

        References to "Dow" and "Participating Employers" are used
interchangeably, and both refer collectively to The Dow Chemical Company and the
subsidiaries and affiliates of The Dow Chemical Company that are authorized to
participate in the Plans. The "Company" means The Dow Chemical Company.

130

--------------------------------------------------------------------------------



Chapter One:
The Retiree Company-Paid Life Insurance Plan

        As of January 1, 2005, the following plans of The Dow Chemical Company
Group Life Insurance Program were merged into The Dow Chemical Company Group
Life Insurance Program's Retiree Company-Paid Life Insurance Plan: Michigan
Hourly Retiree Company-Paid Life Insurance Plan; Texas Operations Hourly Basic
Life Insurance Plan; Hampshire Hourly Retiree Company-Paid Life Insurance Plan;
Hampshire Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan
for Retirees Who Retired Between March 1, 1988 and January 1, 1999; Hampshire
Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan (Waterloo);
and ANGUS Hourly Retiree Company-Paid Life Insurance Plan. Such plans no longer
exist as separate plans, but are now a part of the Retiree Company-Paid Life
Insurance Plan. Effective December 31, 2005, the Dow AgroSciences LLC Life
Insurance Plan was terminated, and the retiree company-paid life insurance
portion of that plan was incorporated into The Dow Chemical Company Group Life
Insurance Program's Retiree Company-Paid Life Insurance Plan for those who
retired prior to January 1, 2006.

        The Retiree Company-Paid Life Insurance Plan is referred to in Chapter
One as the "Plan".

        Section 1 applies to Retired Salaried Employees and Certain Retired
Hourly Employees

        Section 2 applies to Retired Michigan Operations Hourly Employees

        Section 3 applies to Retired Texas Operations Hourly Employees who
retired during a specified period

        Section 4 applies to Retired Hampshire Waterloo Hourly Employees who
retired during a specified period

        Section 5 applies to Retired Hampshire Owensboro and Nashua Hourly
Employees who retired during a specified period

        Section 6 applies to Disability Retirees

        Section 7 applies to Retired Split Dollar Participants

        Section 8 applies to Post-65 Executive Life Insurance Participants

        Section 9 applies to Certain Union Carbide Retirees who retired prior to
February 7, 2003

        Section 10 applies to Retired Employees of Dow AgroSciences LLC who
retired prior to January 1, 2006

        Section 11 through to the remaining sections of Chapter One apply to all
persons eligible for coverage under the Plan

Section 1.    Retired Salaried Employees and Certain Retired Hourly Employees

Eligibility

        Section 1 of Chapter One of this SPD does NOT apply to:

•Hourly Employees who retired from Michigan Operations;

•Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999;

•Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after March 1, 1988 through December 31, 1998;

•Texas Operations Employees who retired prior to prior to January 1, 2003;

•Retired Split Dollar Participants;

•Post-65 Executive Life Insurance Participants; and

•Union Carbide Employees who retired prior to February 7, 2003; and

•Dow AgroSciences Employees who retired prior to January 1, 2006.

        Except for those populations identified above, if you are a Retiree who,
on the day preceding your Retirement, was enrolled for coverage under a
Company-Paid Life Insurance Plan offered under The Dow Chemical Company Group
Life Insurance Program, you are eligible for the coverage described below in
Coverage Amounts for Eligible Salaried and Hourly Retirees. In order to be a
"Retiree", you must have been at least 50 years old with 10 or more years of
Service at the time your employment with Dow terminated.

Enrollment

        Upon Retirement, you may complete an enrollment card, with coverage
effective immediately. If you want to be covered under Plan Option I at age 65,
you must complete an enrollment form and return it to the Dow Benefits Center
within 31 days of your Retirement. Failure to return the form within 31 days of
your Retirement will result in automatic enrollment in pre-age 65 coverage and
Plan Option II at age 65.

131

--------------------------------------------------------------------------------



        Note:    At a later date, you may decrease your coverage option by
switching from Plan Option I to Plan Option II; however, you will not be
permitted to upgrade your coverage by switching from Plan Option II to Plan
Option I, even with proof of insurability.

        You may waive coverage. If you want to waive coverage, you must provide
written notification to the Dow Benefits Center.

Coverage Amounts for Eligible Salaried and Hourly Retirees

Coverage Prior to Age 65

        Until you reach age 65, you will be provided with coverage equal to one
times (1x) your base annual salary at time of Retirement, rounded up to the next
$1000, plus $5000. Currently, the Company pays the cost of this coverage.

Coverage Age 65 or older

        There are two plan options available to Retirees age 65 and older. Plan
Option I requires a monthly Retiree contribution. Currently, Plan Option II is
provided at no cost to you.

        Plan Option I:    Beginning on the first of the month following your
65th birthday, your life insurance will equal 1x your base annual salary,
rounded up to the next $1,000. At age 66, your coverage amount is reduced
20 percent (of the original amount) each year until age 68. At age 68 and
beyond, your coverage amount is equal to one-half your base annual salary at
time of Retirement, with minimum coverage of $10,000. The following chart
summarizes the insurance coverage for Retirees electing Plan Option I:

Age


--------------------------------------------------------------------------------

  Coverage Amount

--------------------------------------------------------------------------------

65   1x base salary at time of Retirement ($10,000 minimum) 66   80% of benefit
at Retirement ($10,000 minimum) 67   60% of benefit at Retirement ($10,000
minimum) 68+   50% of benefit at Retirement ($10,000 minimum)

        Plan Option II:    Beginning on the first of the month following your
65th birthday, your life insurance will equal 1x your base annual salary,
rounded up to the next $1,000. At age 66, your coverage amount is reduced
20 percent (of the original amount) each year until you reach age 70. At age 70
and beyond, Dow will provide coverage of $5,000. The following chart summarizes
the insurance coverage for Retirees electing Plan Option II.

Age


--------------------------------------------------------------------------------

  Coverage Amount

--------------------------------------------------------------------------------

65   1x base salary at time of Retirement ($5,000 minimum) 66   80% of benefit
at Retirement ($5,000 minimum) 67   60% of benefit at Retirement ($5,000
minimum) 68   40% of benefit at Retirement ($5,000 minimum) 69   20% of benefit
at Retirement ($5,000 minimum) 70+   $5,000

Cost

Prior to Age 65

        Currently, Retiree Company-Paid Life Insurance coverage is provided at
no cost to you.

Age 65 and Older

        Plan Option I:    You share the cost of coverage with Dow. Your cost is
based on a rate per $1,000 of 1X coverage and is subject to change based on plan
experience. Your premium payment is deducted, post-tax, from your monthly
pension check. Premiums may vary from year to year. Check the Fall DowFriends
issue for premium information. If you elect not to have your premium deducted
from your pension check, you must pay your premium within 31 days of your bill.
If your payment is not postmarked within 31 days of your bill, your coverage
will be canceled.

        Plan Option II:    Currently, coverage is provided at no cost to you.

132

--------------------------------------------------------------------------------



Section 2.    Retired Michigan Operations Hourly Employees

Eligibility

        If you are a Retired Michigan Operations Hourly Employee who Retired on
or after June 1, 1990, and you were covered under the Company-Paid Life
Insurance Plan on the day preceding your Retirement, you are eligible for the
coverage described below under "Coverage Amounts for Eligible Midland/Ludington
Hourly Retirees".

Coverage Amounts for Eligible Midland/Ludington Hourly Retirees

Prior to Age 65

        Until you reach age 65, you will be provided with coverage equal to the
amount of coverage you had as an active Hourly Employee under the Company-Paid
Life Insurance on the day preceding the date of your Retirement.

Age 65 or older

        On or after your 65th birthday, your Retiree Company-Paid Life Insurance
benefits will be determined by applying the appropriate percentage from the
following table to the amount of your Retiree Company-Paid Life Insurance in
effect the date preceding your 65th birthday, with a minimum of $5,000.

Age


--------------------------------------------------------------------------------

  Coverage Amount

--------------------------------------------------------------------------------

65    1/2 x annual pay at time of Retirement ($5,000 minimum) 66   80% of
benefit at Retirement ($5,000 minimum) 67   60% of benefit at Retirement ($5,000
minimum) 68   40% of benefit at Retirement ($5,000 minimum) 69   20% of benefit
at Retirement ($5,000 minimum) 70+   $5,000

Cost

        Currently, the Company pays the cost of this coverage.

Section 3.    Retired Texas Operations Employees

        Texas Operations Hourly Employees who Retired on or after October 1,
1992 through December 31, 2002, and had Non-Contributory coverage under The Dow
Chemical Company Texas Operations Hourly Optional Life Insurance Program are
eligible for $10,000 of coverage until age 65. Coverage is reduced to $5000 at
age 65. Currently, the Company pays the cost of this coverage.

        Texas Operations Hourly Employees who Retired prior to October 1, 1992,
have $5000 of coverage. Currently, the Company pays the cost of this coverage.

Section 4.    Retired Hampshire Waterloo Hourly Employees

        If you retired from Hampshire Chemical Corp. on or after March 1,
1988,through December 31, 1999, at age 62 or older and were represented while an
active employee by the United Steelworkers of America AFL-CIO Local Union #7110,
a bargaining unit of Hampshire Chemical Corp.'s Waterloo, NY facility,you have
$5000 of coverage.     Currently, the Company pays the cost of this coverage.

Section 5.    Retired Hampshire Owensboro and Nashua Hourly Employees

        If you Retired from Hampshire Chemical Corp. between March 1, 1988, and
January 1, 1999, and had five or more years of service with W.R. Grace Company
and/or Hampshire Chemical Corp. and were represented while an active employee by
either the International Brotherhood of Boilermakers, Iron Ship Builders,
Blacksmiths, Forgers and Helpers (AFL-CIO) Local Lodge 727 (a bargaining unit at
Hampshire Chemical Corp.'s Owensboro, Kentucky facility) or the International
Chemical Workers Union Council/UFCW, Local No. 952-C (a bargaining unit at
Hampshire Chemical Corp.'s Nashua, New Hampshire facility), you are eligible for
the coverage described below in Coverage Amounts for Eligible Hampshire
Owensboro and Nashua Hourly Retirees.

Coverage Amounts for Eligible Hampshire Owensboro and Nashua Hourly Retirees.

        If you are an eligible Retiree who was represented by the International
Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and
Helpers (AFL-CIO) Local Lodge 727 (a bargaining unit at Hampshire Chemical
Corp.'s Owensboro, Kentucky facility) while you were an active Employee, your
coverage is $6000.

133

--------------------------------------------------------------------------------



        If you are an eligible Retiree who was represented by the International
Chemical Workers Union Council/UFCW, Local No. 952-C (a bargaining unit at
Hampshire Chemical Corp.'s Nashua, New Hampshire facility) while you were an
active Employee, your coverage is $5000.

Cost

        Currently, the Company pays the cost of this coverage.

Section 6.    Disability Retirees

        If you are receiving a "disability retirement benefit" from the Dow
Employees' Pension Plan ("DEPP"), as defined under DEPP, and are not a former
Texas Operations Hourly Employee who retired prior to January 1, 2003, and you
were covered under The Dow Chemical Company Company-Paid Life and/or
Employee-Paid Life Insurance Plans on the day preceding your Retirement, you are
eligible for the coverage described below in Coverage Amounts for Disability
Retirees. If you are receiving disability retirement payments from the Union
Carbide Employees' Pension Plan ("UCEPP") and retired on or after February 7,
2003, you are also eligible for the coverage described below in Coverage Amounts
for Disability Retirees.

        If you are a former Texas Operations Hourly Employee who retired prior
to January 1, 2003 receiving a "disability retirement benefit" from the Dow
Employees' Pension Plan ("DEPP"), as defined under DEPP, and you were covered
under the Texas Operations Hourly Contributory Optional Life Insurance Plan
coverage on the day preceding your Retirement, you are eligible for coverage as
described below in Coverage Amounts for Texas Operations Hourly Disability
Retirees.

Coverage Amounts for Disability Retirees

Pre-65 coverage.

        If you are a Retiree who is receiving a "disability retirement benefit"
from DEPP, as defined under DEPP, you will be provided with Retiree Company-Paid
Life coverage equal to the coverage you had as an active employee. Until age 65,
additional coverage equal to 1/2x or 1x your base annual pay at Retirement,
rounded up to the next $1000, is provided if you were previously enrolled for at
least that amount of Employee-Paid Life coverage as an active employee. Coverage
is contingent on you continuing to meet the requirements to receive disability
retirement benefits from DEPP or UCEPP. If your DEPP disability retirement
effective date is prior to January 1, 2006 (or your UCEPP disability retirement
effective date is on or after February 7, 2003 and prior to January 1, 2006),
this additional coverage is currently provided at no cost to you.

Age 65 and older.

        If you are: (1) a disability retiree under DEPP or UCEPP, and (2) your
DEPP disability retirement effective date is prior to January 1, 2006 (or your
UCEPP disability retirement effective date is on or after February 7, 2003 and
prior to January 1, 2006), and (3) you are not a Texas Operations Hourly
Employee who began receiving Disability Retirement from DEPP prior to January 1,
2003, and (4) you were covered under the Dow Company-Paid Life Insurance Plan on
the day preceding your Retirement, then you are covered under Plan Option I if
you enrolled for Option I at time of Retirement. Coverage is contingent on you
continuing to meet the requirements to receive disability retirement benefits
from DEPP or UCEPP. Currently, this coverage is provided at no cost to you.

Coverage Amounts for Texas Operations Hourly Disability Retirees

        If you are a former Texas Operations Hourly Employee who began receiving
a "disability retirement benefit" prior to January 1, 2003 from the DEPP, as
defined under DEPP, you will be provided the following coverage, provided you
were enrolled in an amount equal to or greater than $30,000 under the Texas
Operations Hourly Contributory Optional Life Insurance Plan on the day preceding
your Retirement. Currently, this coverage is provided at no cost to you.

Age

--------------------------------------------------------------------------------

  Coverage Amount

--------------------------------------------------------------------------------

Prior to age 65   $30,000 65   $25,000 66   $20,000 67   $15,000 68+   $10,000

134

--------------------------------------------------------------------------------



Section 7.    Retired Split Dollar Participants

        A "Retired Split Dollar Participant" is eligible for the coverage
described below in Coverage Amount for Eligible Split Dollar Retirees. A
"Retired Split Dollar Participant" is defined as a person who meets the
requirements of one of the following:

i.A person who: (a) was a Retiree on or before September 30, 2003, and (b) was
enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan
on or before September 30, 2003, and (c) signed a waiver of all his or her
rights under The Dow Chemical Company Executive Split Dollar Life Insurance
Agreement between him or her and The Dow Chemical Company; or

ii.A person who: (a) was a Retiree on or before October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2003, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2003, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium; or

iii.A person who: (a) was an active Employee on September 30, 2002, and (b) was
enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan
on September 30, 2002, and (c) signed a waiver of all his or her rights under
The Dow Chemical Company Executive Split Dollar Life Insurance Agreement between
him or her and The Dow Chemical Company, and (d) on the day preceding his or her
Retirement, was covered under the Company-Paid Life Insurance Plan component of
The Dow Chemical Company Group Life Insurance Program that is available to
active Employees, and (e) is now a Retiree; or

iv.A person who: (a) was an active Employee on or before October 31, 2002, and
(b) was enrolled in the Union Carbide Corporation Executive Life Insurance Plan
on October 31, 2002, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2002, and (d) on the day preceding his or her Retirement, was
covered under the Company-Paid Life Insurance Plan component of The Dow Chemical
Company Group Life Insurance Program that is available to active Employees, and
(e) is now a Retiree; or

v.A person who: (a) was an active Employee on October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2003, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2003, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium, and (e) on the day preceding his or her Retirement, was covered
under the Company-Paid Life Insurance Plan component of The Dow Chemical Company
Group Life Insurance Program that is available to active Employees, and (f) is
now a Retiree; or

vi.A person who: (a) is V5 or above, and (b) is now a Retiree, and (c) for whom
the Director of Global Benefits of The Dow Chemical Company has, on a date after
January 1, 2004, approved to receive the same Retiree Company-Paid Life
Insurance Plan benefits as those persons described in (i) through (vi) above: or

vii.A person who: (a) was a Retiree on or before October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2005, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2005, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium, or

viii.A person who is not described in vii above, and (a) was a Retiree on or
before October 31, 2003, and (b) was enrolled in the Union Carbide Corporation
Executive Life Insurance Plan on October 31, 2005, and (c) for whom the
Agreement and Collateral Assignment between him or her and Union Carbide
Corporation was terminated on or about October 31, 2005. For purposes of the
Plan, "1X" means either 1 times your final annual salary at Union Carbide or 40%
of your final annual salary at Union Carbide, or 2 times your final annual
salary at Union Carbide, depending on the amount of coverage you had under the
Union Carbide Corporaton Executive Life Insurance Plan on October 31, 2005.

135

--------------------------------------------------------------------------------



Enrollment

        Retired Split Dollar Participants who were active Employees at the time
their split dollar agreement was terminated, are required to submit an
enrollment form at the time they Retire. Failure to return the form within
31 days of Retirement will result in automatic enrollment at the same coverage
level you had as an active Employee under Company-Paid Life Insurance (1x
coverage).

Coverage Amount for Eligible Split Dollar Retirees

        Except for a person described in Section 7(viii), a Retired Split Dollar
Participant has 1 times (1x) his or her final annual salary at the time of
Retirement, which will continue until death. However, if you elect to waive this
special 1x coverage, you will not be allowed to re-enroll in the future. With
respect to a person described in Section 7 (viii), a Retired Split Dollar
Participant has an amount of coverage equal to 1x, as defined in Section 7
(viii).

Cost

        Currently, the Company pays the cost of this coverage.

Section 8.    Post-65 Executive Life Insurance Participants

        A "Post-65 Executive Life Insurance Participant" is a person who was
notified prior to 1989 of their eligibility for Post-65 Executive Life
Insurance, who subsequently retired and completed a Post-65 Executive Life
Insurance election form, and did not later enroll in The Dow Chemical Company
Executive Split Dollar Life Insurance Plan.

Enrollment

        Post-65 Executive Life Insurance Coverage is closed to new enrollments.

Coverage Amount for Post-65 Executive Life Insurance Participants

        Effective with their 65th birthday, a Post-65 Executive Life Insurance
Participant has coverage equal to two times (2x) their final pay up to a maximum
of two million dollars. This coverage will continue until death, as long as the
required premiums are paid.

Cost

        Currently, the cost of this coverage is shared by the Retiree and the
Company. The Retiree's contribution, which is based on 1x of coverage is
currently $1.62 per thousand. Premiums are subject to change. If your premiums
are not automatically deducted from payments from the Dow Employees' Pension
Plan ("DEPP"), you must pay your premium within 31 days of your bill. If your
payment is not postmarked within 31 days of your bill, your coverage will be
canceled.

End of Coverage

        You will retain a one-time option to discontinue coverage under this
program and obtain coverage applicable to a Retiree of like age under the
Retiree Company-Paid Life Insurance Plan described under Section 1. However,
there will be no refund of premiums paid under the Post-65 Executive Life
Insurance program.

Section 9.    Retired Union Carbide Employees

        If you Retired prior to February 7, 2003, you are covered under The Dow
Chemical Company Group Life Insurance Program's Union Carbide Subsidiary Basic
Life Insurance Plan. You are not eligible for coverage under The Dow Chemical
Company Group Life Insurance Program's Company-Paid Life Insurance Plan.

Section 10.    Retired Dow AgroSciences Employees

        If you retired prior to January 1, 2006 under the Dow AgroSciences LLC
pension plan, you are eligible for coverage equal to one times (1x) your annual
base salary at time of retirement, rounded up to the next $1000, until you reach
age 66. At age 66, coverage will decrease 20% each year until you either reach
age 70 or until the coverage amount is reduced to $10,000, whichever occurs
first.

Enrollment

        Coverage for Retired Dow AgroSciences Employees under this section is
closed to new enrollments.

Cost

        Currently, the Company pays the cost of this coverage.

136

--------------------------------------------------------------------------------



Section 11.    General Eligibility Information

        Check the Plan Document, which addresses unusual situations, such as
mergers and acquisitions, for additional eligible retiree populations.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Section 12.    Reporting Imputed Income

        Except for Retired Split Dollar Participants and Post-65 Executive Life
Insurance Participants, the Internal Revenue Code allows the cost for the first
$50,000 of Retiree Company-Paid Life Insurance Plan coverage to be excluded from
taxable income. Any imputed income resulting from your life insurance coverage
will be reported to the IRS along with your annual pension income information.

        The imputed income is determined based on a Uniform Premium Table
established by the federal government.

        If you are a retired Michigan Operations Hourly Employee,  , the cost of
your combined Company-Paid Life and Employee-Paid Life in excess of $50,000 is
taxable income and is determined based on the Uniform Premium Table established
by the federal government.

Section 13.    Naming Your Beneficiary

        You designate your beneficiary when you Retire by completing the
beneficiary designation section of your enrollment card. If you wish to name
more than one beneficiary, you must also indicate the percentage of your benefit
that each beneficiary is to receive.

        If you do not name a beneficiary, your Retiree Company-Paid Life
Insurance benefit will be paid to the person you designated under the active
employee Company-Paid Life Insurance Plan. If there is no beneficiary designated
under that plan, the default beneficiary is your estate. Your failure to
designate a beneficiary may delay the payment of funds.

        If you wish to change your beneficiary designation, complete a new
beneficiary form, available from the Dow Benefits Center. A life event (such as
marriage/domestic partnership, divorce/termination of domestic partnership,
etc.) may signal a need to change your beneficiary. Beneficiary changes are not
effective until the date received by the Dow Benefits Center, and are subject to
the approval of MetLife.

        All beneficiary designations must conform to MetLife's administrative
requirements. Your beneficiary designation may be returned to you for you to
make changes to it if it does not conform to MetLife's requirements. Beneficiary
designations are not effective until MetLife has determined that they conform to
MetLife's requirements.

Section 14.    Benefit Payment

        In the event of your death, your beneficiary should contact the Retiree
Service Center and present a certified copy of your death certificate. See
Claims Procedures Appendix of this SPD.

Section 15.    Accelerated Benefit Option (ABO)

        Under the Accelerated Benefit Option, if you have been diagnosed as
having a terminal illness, you may receive a portion of your Retiree
Company-Paid Life Insurance and Retiree Optional Life Insurance benefits before
death. Having access to life proceeds at this important time could help ease
financial and emotional burdens. In order to use ABO, you must be covered for at
least $10,000 from your Retiree Company-Paid Life Insurance and/or Retiree
Optional Life Insurance. You may receive an accelerated benefit of up to
50 percent (minimum $5,000 and maximum $250,000) of your Retiree Company-Paid
Life Insurance and/or Retiree Optional Life Insurance if, as a result of an
injury or sickness you are diagnosed as terminally ill, with six months or less
to live, and from which there is no reasonable prospect of recovery. A claim
form can be obtained from the Dow Benefits Center and must be completed and
returned for evaluation and approval by MetLife.

Section 16.    Funding

        The Plan is funded by an insurance policy underwritten by Metropolitan
Life Insurance Company ("MetLife").

        Except for Plan Option I, the Participating Employers currently pay the
entire cost of the Retiree Company-Paid Life Insurance Plan. For Plan Option I,
the Retiree and the Participating Employer share the cost. The insurance carrier
underwriting the Plans may combine the experience for the policy with other
policies held by Dow. This means that the costs of these coverages may be
determined on a combined basis, and the costs accumulated from year to year.
Favorable

137

--------------------------------------------------------------------------------



experience under one ore more coverages in a particular year may offset
unfavorable experience on other coverages in the same year or offset unfavorable
experience of coverages in prior years. Policy dividends declared by the insurer
for the Retiree Company-Paid Life Insurance Plan attributable to Dow's premiums
are used to reduce Dow's cost for the coverage in the same and prior years.

Section 17.    Your Rights

        You have certain rights under the Plan and are entitled to certain
information by law. Be sure to review the Filing a Claim section, Appealing a
Denial of Claims section, Fraud Against the Plan section, Grievance Procedure
section, Your Legal Rights section, Welfare Benefits section, the Company's
Right to Amend, Modify and Terminate the Plans section, Disposition of Plan
Assets if the Plan is Terminated section, For More Information section,
Important Note section and ERISA Information section at the end of this SPD.

Section 18.    Converting to an Individual Policy

        Whenever your coverage decreases under this Plan, you are eligible to
convert the amount of coverage you are losing to an individual non-term life
insurance policy through MetLife, Inc. without proof of insurability. You must
file a conversion application with MetLife and make the required premium payment
to MetLife within 31 days of the date your Dow coverage is lost or decreases.
Contact the Dow Retiree Service Center to obtain a form for converting your
coverage. Once you have obtained the form, contact the MetLife Conversion Group
at 1-800-MET-LIFE or 1-800-638-5433 to file your form, or to obtain further
information.

        The cost of this individual coverage will probably be significantly
higher than your group plan. Although not required, providing proof of
insurability may help reduce your cost.

Chapter Two:
Retiree Optional Life Insurance Plan

        As of January 1, 2005, the following plans were merged into the Retiree
Optional Life Insurance Plan: The Dow Chemical Company Texas Operations Hourly
Optional Life Insurance Program's Retiree Optional Life Insurance Plan;
Hampshire Chemical Corporation Hourly Optional Group Life Insurance Program's
Pre-65 Retiree Optional Life Insurance Plan; Hampshire Chemical Corporation
Hourly Optional Group Life Insurance Program's Retiree Optional Life Insurance
plan (Waterloo); and ANGUS Chemical Company Hourly Optional Group Life Insurance
Program's Pre-65 Retiree Optional Life Insurance Plan. Such plans no longer
exist as separate plans, but are now a part of the Retiree Optional Life
Insurance Plan. Effective December 31, 2005, the Dow AgroSciences LLC Life
Insurance Plan was terminated, and the optional retiree life insurance portion
of that plan was incorporated into The Dow Chemical Company Group Life Insurance
Program's Retiree Optional Life Insurance Plan for those who retired prior to
January 1, 2006.

        The Retiree Optional Life Insurance Plan is referred to in Chapter Two
as the "Plan".

        Section 1 applies to Retired Salaried Employees and Certain Retired
Hourly Employees

        Section 2 applies to Retired Texas Operations Hourly Employees who
retired during a specified period

        Section 3 applies to Retired Hampshire Waterloo Hourly Employees who
retired during a specified period

        Section 4 applies to Disability Retirees

        Section 5 applies to Retired Split Dollar Participants

        Section 6 applies to Certain Union Carbide Retirees who retired prior to
February 7, 2003

        Section 7 applies to Retired Employees of Dow AgroSciences LLC who
retired prior to January 1, 2006

        Section 8 through to the remaining sections of Chapter Two apply to all
persons eligible for coverage under the Plan

Section 1.    Retired Salaried Employees and Certain Retired Hourly Employees

Eligibility

        Section 1 of Chapter Two of this SPD does NOT apply to:

•Hourly Employees who retired from Michigan Operations;

•Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999;

138

--------------------------------------------------------------------------------



•Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after March 1, 1988 through December 31, 1998;

•Texas Operations Employees who retired prior to prior to January 1, 2003;

•Retired Split Dollar Participants;

•Union Carbide Employees who retired prior to February 7, 2003;

•Dow AgroSciences employees who retired prior to January 1, 2006.

        Except for those populations identified above, if you are a Retiree who
is less than age 65 and, on the day preceding your Retirement, you were enrolled
for coverage under an Employee-Paid Life Insurance Plan sponsored by a
Participating Employer, you are eligible for the coverage described below in
Optional Coverage Amounts for Eligible Salaried and Hourly Retirees without
proof of insurability. If you were not previously enrolled, proof of
insurability is required. In order to be a "Retiree", you must have had at least
50 years old with 10 or more years of Service at the time your employment with
Dow terminated.

Enrollment

        If you were previously enrolled for Employee-Paid Life Insurance as an
active Employee, you may complete an enrollment form upon Retirement, with
coverage effective immediately under the Retiree Optional Coverage. You must
complete an enrollment form and return it to the Retiree Service Center within
31 days of your Retirement. Failure to return the form within 31 days of your
Retirement will result in waiver of your coverage.

        If you were not previously enrolled, you must provide proof of
insurability. This proof may require a physical examination, at your expense.

        You may decrease or cancel your coverage at any time by completing a new
enrollment card and returning it to the Retiree Service Center office.

        If you wish to enroll at a later date or increase your coverage amount,
proof of insurability will be required.

Optional Coverage Amounts and Costs for Eligible Salaried and Hourly Retirees

        You may purchase coverage equal to either 1/2x or 1x your base annual
salary at Retirement, rounded up to the next $1,000, if you were previously
enrolled for at least that amount of coverage as an active employee. Pre-65
Retiree Optional rates are age-related rates. Premium information is
communicated in the annual Choices U.S. Retiree Benefits Enrollment Booklet, and
periodically in DowFriends. Premiums are subject to change. If your premiums are
not automatically deducted from payments from the Dow Employees' Pension Plan
("DEPP") or the Union Carbide Employees' Pension Plan ("UCEPP"), you must pay
your premium within 31 days of your bill. If your payment is not postmarked
within 31 days of your bill, your coverage will be canceled.

        If you were previously enrolled for a lesser amount, proof of
insurability will be required. In any case, the maximum coverage available is
1x, rounded up to the next $1,000.

End of Coverage

        Coverage ends at the end of the month in which you reach age 65.
Coverage ends earlier than age 65 if you cancel coverage or fail to pay the
required premiums.

Section 2.    Retired Texas Operations Employees

Retired October 1, 1992 through December 31, 2002

        Texas Operations Hourly Employees who Retired on or after October 1,
1992 through December 31, 2002, and were enrolled on the day preceding their
Retirement in the Optional Life Insurance Plan of The Dow Chemical Company Texas
Operations Hourly Optional Life Insurance Program are eligible for the coverage.
Coverage may be purchased if you carried an amount equal to or greater than
$30,000 prior to age 65. You have the option of purchasing $25,000 beginning on
the first of the month following your 65th birthday. The amount of insurance is
reduced each year with the minimum amount at age 68 of $10,000.

Age 65   $25,000 Age 66   $20,000 Age 67   $15,000 Age 68 & After   $10,000

139

--------------------------------------------------------------------------------





        Your premium for Retiree Optional Life Insurance is based on the amount
of coverage you select. Your premiums are deducted post-tax from your monthly
pension check. Premiums are subject to change. Premium changes are published in
DowFriends. If your premiums are not automatically deducted from pension
payments from the Dow Employees' Pension Plan (DEPP), formerly known as the Dow
Employee Retirement Plan (ERP), you must pay your premium within 31 days of your
bill. If your payment is not postmarked within 31 days of your bill, your
coverage will be cancelled.

Retired May 18, 1984 through November 30, 1991

        Texas Operations Hourly Employees who Retired on or after May 18, 1984
through November 30, 1991, and were enrolled, on the day preceding their
Retirement, in the Optional Life Insurance Plan of The Dow Chemical Company
Texas Operations Hourly Optional Life Insurance Program are eligible for the
coverage. Coverage may be purchased for half the amount of coverage you had as
an active Employee under the Optional Contributory plan, up to $25,000 until
age 65. Eligibility for coverage ends at age 65, and is subject to continuous
coverage.

        Your premium for Retiree Optional Life Insurance is based on the amount
of coverage you select. Your premiums are deducted post-tax from your monthly
pension check. Premiums are subject to change. Premium changes are published in
DowFriends. If your premiums are not automatically deducted from pension
payments from the Dow Employees' Pension Plan (DEPP), formerly known as the Dow
Employee Retirement Plan (ERP), you must pay your premium within 31 days of your
bill. If your payment is not postmarked within 31 days of your bill, your
coverage will be cancelled.

Section 3.    Retired Hampshire Waterloo Hourly Employees

        If you retired from Hampshire Chemical Corp. on or after March 1,
1988,through December 31, 1999, at age 55 or older and were represented while an
active employee by the United Steelworkers of America AFL-CIO Local Union #7110,
a bargaining unit of Hampshire Chemical Corp.'s Waterloo, NY facility, and you
were enrolled in Hampshire Chemical Corp. supplemental employee paid life
insurance coverage on the day preceding your retirement, you are eligible for
the amount of optional life insurance you had on the day preceding your
retirement, ie., $2500, $5000, $7500, or $13,000. You are required to pay the
premiums. Premiums are subject to change. Changes to premiums are published in
DowFriends. If your premiums are not automatically deducted from payments from
your pension, you must pay your premium within 31 days of your bill. If your
payment is not postmarked within 31 days of your bill, your coverage will be
cancelled.

Section 4.    Disability Retirees

        If you are receiving a "disability retirement benefit" from DEPP, as
defined under DEPP, and you are not a former Texas Operations Hourly Employee,
and you were covered under The Dow Chemical Company Employee-Paid Life Insurance
Plan on the day preceding your Retirement, and your disability retirement
effective date is on or after January 1, 2006, you are eligible for the coverage
described below in Coverage Amounts for Disability Retirees.

        If you are receiving a "disability retirement benefit" from UCEPP, as
defined under UCEPP, and your disability retirement effective date is on or
after January 1, 2006, and you were covered under The Dow Chemical Company
Employee-Paid Life Insurance Plan on the day preceding your Retirement, you are
also eligible for the coverage described below in Coverage Amounts for
Disability Retirees.

Coverage Amounts for Disability Retirees

Pre-65 coverage.

        Effective January 1, 2006, if you are a disability retiree under DEPP or
UCEPP, and your disability retirement effective date is on or after January 1,
2006, your eligibility, coverage amounts and costs are the same as Retirees who
are not receiving a "disability retirement benefit" under DEPP or UCEPP.

Age 65 and older.

        Effective January 1, 2006, if you are a disability retiree under DEPP or
UCEPP, and your disability retirement effective date is on or after January 1,
2006, your eligibility, coverage amounts and costs are the same as Retirees who
are not receiving a Disability Retirement under DEPP or UCEPP.

Section 5.    Retired Split Dollar Participants

        Except for those described in Section 7 (viii) of Chapter One: Company
Paid Life Insurance Plan in this SPD, Retired Split Dollar Participants are
eligible for 1x Split Dollar Equivalent Coverage if they elected to purchase the
1x Employee-paid or Retiree-paid split dollar replacement coverage ("1x Split
Dollar Equivalent Coverage") at the time it was offered to them when their split
dollar agreements were terminated, and they continue to pay the premiums for
that coverage. For the definition of "Retired Split Dollar Participants" see
Chapter One of this SPD, Section 7 entitled Retired Split Dollar Participants.
Retired Split Dollar Participants described in Section 7(viii) of Chapter One
are not eligible for coverage under the Retiree Optional Life Insurance Plan.

140

--------------------------------------------------------------------------------



        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Enrollment

        If you are a Retired Split Dollar Participant who was an active Employee
at the time your split dollar agreement was terminated, and you are paying
premiums for the 1x Split Dollar Equivalent Coverage, you are required to submit
an enrollment form at the time you Retire if you wish to continue the 1x Split
Dollar Equivalent Coverage as a Retiree. Failure to return the form within
31 days of your Retirement will result in automatic enrollment in the 1x Split
Dollar Equivalent Coverage. If you waived the 1x Split Dollar Equivalent
Coverage at the time your split dollar agreement was terminated, or if such
coverage was waived or cancelled after your split dollar agreement was
terminated, you may not subsequently enroll for such coverage at any time.

Costs

        You pay the premium for coverage. The cost for coverage is subject to
change, according to Plan experience. Premiums are subject to change. If your
premiums are not automatically deducted from payments from the Dow Employees'
Pension Plan ("DEPP") or the Union Carbide Employees' Pension Plan ("UCEPP"),
you must pay your premium within 31 days of your bill. If your payment is not
postmarked within 31 days of your bill, your coverage will be canceled.

Coverage Levels

        Coverage is 1x of your final annual salary rounded up to the next
$1,000.

End of Coverage

        1x Split Dollar Equivalent Coverage ends if you cancel coverage or fail
to pay the required premiums.

Section 6.    Retired Union Carbide Employees

        If you Retired prior to February 7, 2003, you are covered under The Dow
Chemical Company Group Life Insurance Program's Union Carbide Subsidiary Basic
Life Insurance Plan. You are not eligible for coverage under the Retiree
Optional Life Insurance Plan.

Section 7.    Retired Dow AgroSciences Employees

        If you Retired prior to January 1, 2006 under the Dow AgroSciences LLC
pension plan and if you were enrolled in supplemental coverage (1x, 2x, 3x, or
4x) under the Dow AgroSciences LLC Life Insurance Plan as an active Employee on
the day preceding your retirement, you may purchase supplemental life insurance
coverage equal to one times your annual base salary at the time of your
Retirement.    You are required to pay the premiums. Premiums are age-related
and subject to change. Changes to premiums are published in DowFriends. If your
premiums are not automatically deducted from payments from your pension, you
must pay your premium within 31 days of your bill. If your payment is not
postmarked within 31 days of your bill, your coverage will be cancelled.

        Coverage ends at the end of the month in which you reach age 65.
Coverage ends earlier than age 65 if you cancel coverage or fail to pay the
required premiums.

Section 8.    General Eligibility Information

        Check the Plan Document, which addresses unusual situations, such as
mergers and acquisitions, for additional eligible retiree populations.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

141

--------------------------------------------------------------------------------



Section 9.    Naming Your Beneficiary

        You designate your beneficiary when you Retire by completing the
beneficiary designation section of your enrollment card. If you wish to name
more than one beneficiary, you must also indicate the percentage of your benefit
that each beneficiary is to receive.

        If you do not name a beneficiary, your Retiree Optional Life Insurance
benefit will be paid to the beneficiary you designated when you were an active
Employee under the Employee-Paid Life Insurance Plan. If you did not designate a
beneficiary under the Employee-Paid Life Insurance Plan, then the Retiree
Optional Life Insurance benefit will be paid to the beneficiary you designated
under the Retiree Company-Paid Life Insurance Plan. If you did not name a
beneficiary under the Retiree Company-Paid Life Insurance Plan, your Retiree
Optional Life Insurance benefit will be paid to the beneficiary you designated
under the active employee Company-Paid Life Insurance Plan. If you did not name
a beneficiary under the active employee Company-Paid Life Insurance Plan, the
default beneficiary designation is your estate. Your failure to designate a
beneficiary may delay the payment of funds.

        If you wish to change your beneficiary designation, complete a new
beneficiary form, available from your Retiree Service Center office. A life
event (such as Marriage/Domestic Partnership, divorce/termination of Domestic
Partnership, etc.) may signal a need to change your beneficiary. Beneficiary
changes are not effective until the date received by the Retiree Service Center,
and are subject to the approval of MetLife.

        All beneficiary designations must conform to MetLife's administrative
requirements. Your beneficiary designation may be returned to you for you to
make changes to it if it does not conform to MetLife's requirements. Beneficiary
designations are not effective until MetLife has determined that they conform to
MetLife's requirements.

Section 10.    Benefit Payment

        In the event of your death, your beneficiary should contact the Retiree
Service Center. A certified death certificate must be provided to MetLife to
disburse the life insurance proceeds. See Claims Procedures Appendix of this
SPD. Contact the Retiree Service Center at 1-800-344-0661.

Section 11.    Accelerated Benefit Option (ABO)

        Under the Accelerated Benefit Option, if you have been diagnosed as
having a terminal illness, you may receive a portion of your Retiree
Company-Paid Life Insurance and Retiree Optional Life Insurance benefits before
death. Having access to life proceeds at this important time could help ease
financial and emotional burdens. In order to use ABO, you must be covered for at
least $10,000 from your Retiree Company-Paid Life Insurance and/or Retiree
Optional Life Insurance. You may receive an accelerated benefit of up to
50 percent (minimum $5,000 and maximum $250,000) of your Retiree Company-Paid
Life Insurance and/or Retiree Optional Life Insurance if, as a result of an
injury or sickness you are diagnosed as terminally ill, with six months or less
to live, and from which there is no reasonable prospect of recovery. A claim
form can be obtained from the Retiree Service Center and must be completed and
returned for evaluation and approval by MetLife.

Section 12.    Funding

        The Plan is funded by an insurance policy underwritten by Metropolitan
Life Insurance Company ("MetLife").

        Retirees pay the entire premium for coverage. The benefits under the
Retiree Optional Life Insurance Plan and the Retiree Dependent Life Insurance
Plan are not combined for experience with the other insurance coverages.
Favorable experience under this insurance coverage in a particular year may
offset unfavorable experience in prior years. It is not anticipated that there
will be any future dividends declared for the Retiree Optional Life Insurance
Plan and the Retiree Dependent Life Insurance Plan based on the manner in which
the insurer has determined the premium rates.

Joint Insurance Arrangement

        Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that has been approved by the U.S. Department of Labor in DOL
Opinion Letter 97-24A. Under this arrangement, MetLife has or will write the
coverage for the Plan, and Dorinco will assume a percentage of the risk. Under
the insurance arrangement between MetLife and Dorinco, MetLife and Dorinco will
each be liable to pay the agreed upon percentage of each death benefit claim in
respect of a Plan Participant. When a claim for benefits is approved, Dorinco
will transfer its percentage of each death benefit claim to Metropolitan.
MetLife will then pay the full amount of the claim. If MetLife is financially
unable to pay the portion of the claim, Dorinco will be obligated to pay the
full amount of the claim directly. Similarly, if Dorinco is financially unable
to pay its designated percentage of a particular claim, MetLife will be
obligated to pay the entire amount of the claim. Neither MetLife nor Dorinco
will charge the Plan any administrative fees, commissions or other consideration
as a result of the participation of Dorinco. This joint insurance arrangement
does not apply to coverage for Retired Hourly Employees who were employed at
Michigan Operations.

142

--------------------------------------------------------------------------------



Section 13.    Your Rights

        You have certain rights under the Retiree Optional Life Insurance Plan
and are entitled to certain information by law. Be sure to review the Filing a
Claim section, Appealing a Denial of Claims section, Fraud Against the Plan
section, Grievance Procedure section, Your Legal Rights section, Welfare
Benefits section, Company's Right to Amend, Modify, and Terminate the Plans
section, Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section and ERISA Information section at the
end of this SPD.

Section 14.    Converting to an Individual Policy

        Whenever your coverage decreases under this Plan, you are eligible to
convert the amount of coverage you are losing to an individual non-term life
insurance policy through MetLife, Inc. without proof of insurability. You must
file a conversion application with MetLife and make the required premium payment
to MetLife within 31 days of the date your Dow coverage is lost or decreases.
Contact the Dow Retiree Service Center to obtain a form for converting your
coverage. Once you have obtained the form, contact the MetLife Conversion Group
at 1-800-MET-LIFE or 1-800-638-5433 to file your form, or to obtain further
information.

        The cost of this individual coverage will probably be significantly
higher than your group plan. Although not required, providing proof of
insurability may help reduce your cost.


Chapter Three:
Retiree Dependent Life Insurance Plan


        As of January 1, 2005, the following plans were merged into the Retiree
Dependent Life Insurance Plan: The Dow Chemical Company Texas Operations Hourly
Optional Life Insurance Program's Retiree Dependent Life Insurance Plan;
Hampshire Chemical Corporation Hourly Optional Group Life Insurance Program's
Retiree Dependent Life Insurance Plan; and ANGUS Chemical Company Hourly
Optional Group Life Insurance Program's Retiree Dependent Life Insurance Plan.
Such plans no longer exist as separate plans, but are now a part of the Retiree
Dependent Life Insurance Plan.

        The Retiree Dependent Life Insurance Plan is referred to in Chapter
Three as the "Plan".

        Section 1 applies to Retired Salaried Employees and Certain Retired
Hourly Employees

        Section 2 through to the remaining sections of Chapter Three apply to
all persons eligible for coverage under the Plan

Section 1.    Retired Salaried Employees and Certain Retired Hourly Employees

Eligibility

        Section 1 of Chapter Two of this SPD does NOT apply to:

•Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999;

•Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after    March 1, 1988 through December 31, 1998;

•Hourly Employees who retired from Michigan Operations;

•Texas Hourly Employees who retired prior to October 1, 1989; and

•Union Carbide Employees who retired prior to February 7, 2003.

•Dow AgroSciences Employees who retired prior to January 1, 2006.

        Except for those populations identified above, if you are a Retiree who,
on the day preceding Retirement, was enrolled as an active Employee in a
Dependent Life Insurance Plan sponsored by a Participating Employer, you are
eligible for continued coverage for your Spouse of Record/Domestic Partner of
Record and/or Dependent children who were covered under the active employee
plan. In order to be a "Retiree", you must have been at least 50 years old with
10 or more years of Service at the time your employment with Dow terminated.

        If your Spouse of Record/Domestic Partner of Record is eligible to
participate in any dependent life insurance plan sponsored by a Participating
Employer, either as a Dow Employee or Retiree, each of you may insure the other
but only one of you may enroll for coverage for your dependent children. Double
coverage is not allowed.

        See Section 3 entitled Dependent Eligibility for who may be covered as a
Dependent.

143

--------------------------------------------------------------------------------



Enrollment

        If you were previously enrolled for Dependent Life Insurance, complete
the Dependent Life Insurance section of the Retiree enrollment form. Your
continuation coverage will be effective immediately. You must complete the
enrollment form and return it to the Retiree Service Center within 31 days of
your Retirement. Failure to return the form within 31 days of your Retirement
will result in waiver of coverage.

        If you waive coverage when you Retire, you waive all future rights to
participate in the Retiree Dependent Life Insurance Plan.

Dependent Coverage Amounts for Eligible Salaried and Hourly Retirees

        Spouse of Record/Domestic Partner of Record:    If your Spouse of
Record/Domestic Partner of Record was covered under your Dependent Life
Insurance Plan on the day preceding your Retirement, you may continue coverage
equal to $5,000.

        Dependent Children:    For any Dependent child who was covered under
your Dependent Life Insurance Plan on the day preceding your Retirement, you may
continue coverage equal to $1,000, as long as he or she continues to meet
eligibility requirements.

Cost

        You pay the premium for coverage. Your premium for Retiree Dependent
Life Insurance is based on the option that you select. The cost for coverage is
subject to change, according to Plan experience. Premiums are subject to change.
If your premiums are not automatically deducted from payments from the Dow
Employees' Pension Plan (DEPP) or the Union Carbide Employees' Pension Plan
("UCEPP"), you must pay your premium within 31days of your bill. If your payment
is not postmarked within 31 days of your bill, your coverage will be cancelled.

Section 2.    General Eligibility Information

        If you do not meet the above eligibility criteria, check the Plan
Document for additional eligible retiree populations.

        The Plan Administrator determines eligibility. The Plan Administrator is
a fiduciary to the Plan and has the full discretion to interpret the provisions
of the Plan and to make findings of fact. Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.

        If you want to file a Claim for a Determination of Eligibility because
you are not sure whether you are eligible to participate in the Plan or have
been told that you are not, see the Claims Procedures Appendix of this SPD.

Section 3.    Dependent Eligibility

        You may purchase coverage on the life of your Spouse of Record/Domestic
Partner of Record and/or the life of your Dependent child or Dependent children.
A Dependent child is defined as a child that is principally supported by you, is
at least 15 days of age, and is:

•A natural or legally adopted child;

•A child of your Spouse or Domestic Partner permanently residing in your
household; or

•A child for whom you or your Spouse of Record/Domestic Partner of Record are
the legal guardian, supported solely by you and permanently residing in your
household.

        Generally, a child is NOT a Dependent if he or she is:

•Married. Coverage as a Dependent child ends on the date of Marriage/Domestic
Partnership and may not be reinstated even if the Marriage/Domestic Partnership
is terminated.

•Age 25 years or older, unless the dependent relationship continues because of a
physical or mental handicapping condition. Contact your Retiree Service Center
office if this applies to you.

•Employed full-time.

•Already covered as a dependent of another Dow Employee or Dow Retiree.

        A Dependent Spouse, Domestic Partner, or child is not eligible if he or
she resides outside the United States and Canada, or is in the military.

144

--------------------------------------------------------------------------------



Section 4.    Beneficiary Designation

        You are the beneficiary of the Retiree Dependent Life Insurance Plan.
This cannot be changed.

        The benefits will be paid to you if you survive the Dependent. The
benefits will be paid to your estate if:

a.that Dependent dies at the same time your death occurs; or            

b.that Dependent dies within 24 hours of your death.

        In any other instance where you do not survive your Dependent, the
benefits will be paid to the Dependent's estate.

Section 5.    Benefit Payment

        In the event of the death of your Spouse of Record/Domestic Partner of
Record or Dependent child, contact the Retiree Service Center and present a
certified copy of your death certificate of your Dependent. See Claims
Procedures Appendix of this SPD. Your benefit will be paid in a lump sum.

Section 6.    Funding

        Retirees pay the entire premium for coverage. The benefits under the
Retiree Optional Life Insurance Plan and the Retiree Dependent Life Insurance
Plan are not combined for experience with the other insurance coverages.
Favorable experience under this insurance coverage in a particular year may
offset unfavorable experience in prior years. It is not anticipated that there
will be any future dividends declared for the Retiree Optional Life Insurance
Plan and the Retiree Dependent Life Insurance Plan based on the manner in which
the insurer has determined the premium rates.

Section 7.    Joint Insurance Arrangement

        Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that has been approved by the U.S. Department of Labor in DOL
Opinion Letter 97-24A. Under this arrangement, MetLife has or will write the
coverage for the Plan, and Dorinco will assume a percentage of the risk. Under
the insurance arrangement between MetLife and Dorinco, MetLife and Dorinco will
each be liable to pay the agreed upon percentage of each death benefit claim in
respect of a Plan Participant. When a claim for benefits is approved, Dorinco
will transfer its percentage of each death benefit claim to MetLife. MetLife
will then pay the full amount of the claim. If MetLife is financially unable to
pay the portion of the claim, Dorinco will be obligated to pay the full amount
of the claim directly. Similarly, if Dorinco is financially unable to pay its
designated percentage of a particular claim, MetLife will be obligated to pay
the entire amount of the claim. Neither MetLife nor Dorinco will charge the Plan
any administrative fees, commissions or other consideration as a result of the
participation of Dorinco. This joint insurance arrangement does not apply to
coverage for Retired Hourly Employees who were employed at Michigan Operations.

Section 8.    Your Rights

        You have certain rights under the Retiree Dependent Insurance Plan and
are entitled to certain information by law. Be sure to review the Filing a Claim
section, Appealing a Denial of Claims section, Fraud Against the Plan section,
Grievance Procedure section, Your Legal Rights section, Welfare Benefits
section, Company's Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section and ERISA Information section at the
end of this SPD.

Section 9.    End of Coverage

        You may choose to cancel your coverage at any time by completing a new
enrollment form and returning it to your Retiree Service Center office.
Otherwise, coverage ends:

•In the event of your death.

•For your Spouse of Record/Domestic Partner of Record or Dependent child, when
he or she is no longer eligible according to the terms of the Plan. In this
case, complete a new enrollment form in order to receive a reduction in your
monthly premium.

        If you cancel coverage, you may not re-enroll in the future.

Section 10.    Converting to an Individual Policy

        If your Spouse of Record/Domestic Partner of Record or Dependent child
loses coverage because of your death or because he or she no longer meets
eligibility requirements, their coverage may be converted to an individual
non-term policy through MetLife, Inc.. (In the case of minor children, the
parent or legal guardian may act on their behalf.)

145

--------------------------------------------------------------------------------



        A conversion application must be filed and the required premium payment
made to MetLife within 31 days of loss of coverage. Your Spouse of
Record/Domestic Partner of Record or Dependent child's guardian should contact
the Dow Retiree Service Center to obtain a form for converting the coverage.
Once the form has been obtained, he or she should contact the MetLife Conversion
Group at 1-800-MET-LIFE or 1-800-638-5433.

        The cost of this individual coverage will probably be significantly
higher than the group plan. Although not required, providing proof of
insurability may help reduce the cost.

Section 11.    Filing a Claim

        See Claims Procedures Appendix of this SPD.

Section 12.    Appealing a Denial of Claim

        See Claims Procedures Appendix of this SPD.

Section 13.    Fraud Against the Plan

        Any Plan Participant who intentionally misrepresents information to the
Plan or knowingly misinforms, deceives or misleads the Plan or knowingly
withholds relevant information may have his/her coverage cancelled retroactively
to the date deemed appropriate by the Plan Administrator. Further, such Plan
Participant may be required to reimburse the Plan for Claims paid by the Plan.
The employer may determine that termination of employment is appropriate and the
employer and/or the Plan may choose to puruse civil and/or criminal action. The
Plan Administrator may determine that the Participant is no longer eligible for
coverage under the Plan because of his or her actions.

Section 14.    Grievance Procedure

        If you want to appeal the denial of a claim for benefits, see Claims
Procedures Appendix of this SPD.

        If you feel that anyone is discriminating against you for exercising
your rights under these Plans, or if you feel that someone has interfered with
the attainment of any right to which you feel you are entitled under these
Plans, or if you you feel that the Plan Administrator has denied you any right
you feel that you have under these Plans, you must notify the Plan Administrator
(listed in the "ERISA Information" section of this SPD) in writing within
90 days of the date of the alleged wrongdoing. The Plan Administrator will
investigate the allegation and respond to you in writing within 120 days. If the
Plan Administrator determines that your allegation has merit, the Plan
Administrator will either correct the wrong (if it was the Plan which did the
wrong), or will make a recommendation to the Plan Sponsor or Participating
Employer if any of them have been alleged to be responsible for the wrongdoing.
If the Plan Administrator determines that your allegation is without merit, you
may appeal the Plan Administrator's decision. You must submit written notice of
your appeal to the Plan

        Administrator within 60 days of receipt of the Plan Administrator's
decision. Your appeal will be reviewed and you will receive a written response
within 60 days, unless special circumstances require an extension of time. (The
Plan Administrator will give you written notice and reason for the extension.)
In no event should the decision take longer than 120 days after receipt of your
appeal. If you are not satisfied with the Plan Administrator's response to your
appeal, you may file suit in court. If you file a lawsuit, you must do so within
120 days from the date of the Plan Administrator's written response to your
appeal. Failure to file a lawsuit within the 120 day period will result in your
waiver of your right to file a lawsuit.

Section 15.    Your Legal Rights

        When you are a Participant in the Retiree Company-Paid, Retiree Optional
or Retiree Dependent Life Insurance Plans, you are entitled to certain rights
and protections under the Employee Retirement Income Security Act of 1974
(ERISA). This law requires that all Plan Participants must be able to:

•Examine, without charge, at the Plan Administrator's office and at other
specified locations, the Plan Documents and the latest annual reports filed with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefit Administration.

•Obtain, upon written request to the Plan Administrator, copies of the Plan
Documents and Summary Plan Descriptions. The Administrator may charge a
reasonable fee for the copies.

•Receive a summary of each Plan's annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

146

--------------------------------------------------------------------------------





        In addition to creating rights for you and all other Plan Participants,
ERISA imposes duties on the people who are responsible for operating an employee
benefit plan. The people who operate the Plans, called "fiduciaries" of the
Plans, have a duty to act prudently and in the interest of you and other Plan
Participants and beneficiaries.

        No one, including your employer or any other person, may discharge you
or otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit, or from exercising your rights under ERISA. If you have a claim
for benefits that is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

        Under ERISA, there are steps you can take to enforce the legal rights
described above. For instance, if you request materials from one of the Plans
and do not receive them within 30 days, you may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
Administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part, you must file a written appeal within the time period
specified in the Plan's Claims Procedures. Failure to comply with the Plan's
claims procedures may significantly jeopardize your rights to benefits. If you
are not satisfied with the final appellate decision, you may file suit in
Federal court. If you file a lawsuit, you must do so within 120 days from the
date of the Claims Administrator's or the Plan Administrator's final written
decision (or the deadline the Claims Administrator or Plan Administrator had to
notify you of a decision). Failure to file a lawsuit within the 120 day period
will result in your waiver of your right to file a lawsuit. The court will
decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

        If it should happen that plan fiduciaries misuse one of the Plan's
money, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a Federal court. If you file a lawsuit, you must do so within
120 days from the date of the alleged misuse. Failure to file a lawsuit within
the 120 day period will result in your waiver of your right to file a lawsuit.

        If you feel that anyone is discriminating against you for exercising
your rights under this benefit plan, or if you feel that someone has interfered
with the attainment of any right to which you feel you are entitled under any of
the Plans, you must notify the Plan Administrator listed in the "ERISA
Information" section of this SPD in writing within 120 days of the date of the
alleged wrongdoing. The Plan Administrator will investigate the allegation and
respond to you in writing within 120 days. If the Plan Administrator determines
that your allegation has merit, the Plan Administrator will either correct the
wrong, if it was the Plan which did the wrong, or will make a recommendation to
the Plan Sponsor or Participating Employer if any of them have been alleged to
be responsible for the wrongdoing. If the Plan Administrator determines that
your allegation is without merit, you may appeal the Plan Administrator's
decision. You must submit written notice of your appeal to the Plan
Administrator within 60 days of receipt of the Plan Administrator's decision.
Your appeal will be reviewed and you will receive a written response within
60 days. If you are not satisfied with the Plan Administrator's response to your
appeal, you may file suit in Federal court. If you file a lawsuit, you must do
so within 120 days from the date of the Plan Administrator's written response to
your appeal. Failure to file a lawsuit within the 120 day period will result in
your waiver of your right to file a lawsuit.

        If you have any questions about the Program, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

Section 16.    Welfare Benefits

        Welfare benefits, such as the Retiree Company-Paid Life Insurance Plan,
Retiree Optional Life Insurance Plan and Retiree Dependent Life Insurance Plan,
are not required to be guaranteed by a government agency.

Section 17.    The Company's Right to Amend, Modify, and Terminate the Plans

        The Company reserves the right to amend, modify or terminate the Retiree
Company-Paid Life Insurance Plan, Retiree Optional Life Insurance Plan and
Retiree Dependent Life Insurance Plan at any time at its sole discretion.
Amendments, modifications, or termination of the any of the Plans that have a
financial impact of U.S. $10 million or more to The Dow

147

--------------------------------------------------------------------------------



Chemical Company (Company) in any single year require the approval of the Board
of Directors of the Company or any committee of the Company that the Board may
authorize to act on its behalf. Amendments, modifications, or termination of any
of the Plans that have a financial impact of less than U.S. $10 million to the
Company in any single year must be signed by the President or a Vice President
of the Company and reviewed by the applicable Plan Administrator and an attorney
in the Company's Legal Department. Certain modifications or amendments of the
Plans which the Company deems necessary or appropriate to conform the Plans to,
or satisfy the conditions of, any law, governmental regulation or ruling, and to
permit the Plans to meet the requirements of the Internal Revenue Code may be
made retroactively if necessary. Other amendments or modifications may also be
made retroactively effective.

Section 18.    Disposition of Plan Assets if the Plans are Terminated

        The Company may terminate any of the Plans at any time at its sole
discretion. If the Company terminates a Plan, the assets of the Plan, if any,
shall not be used by the Company, but may be used in any of the following ways:

1)to provide benefits for Participants in accordance with the Plan, and/or

2)to pay third parties to provide such benefits, and/or

3)to pay expenses of the Plan and/or the Trust holding the Plan's assets, and/or

4)to provide cash for Participants, as long as the cash is not provided
disproportionately to officers, shareholders, or Highly Compensated Employees.

Section 19.    For More Information

        If you have questions, contact the Retiree Service Center, The Dow
Chemical Company, Employee Development Center, Midland, Michigan 48674; Phone
(800) 344-0661.

Section 20.    Important Note

--------------------------------------------------------------------------------

        This booklet is the summary plan description (SPD) for The Dow Chemical
Company Group Life Insurance Program's Retiree Company-Paid Life Insurance Plan,
The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program's
Retiree Optional Life Insurance Plan, and The Dow Chemical Company Employee-Paid
and Dependent Life Insurance Program's Retiree Dependent Life Insurance Plan.
However, it is not all-inclusive and it is not intended to take the place of
each Plan's legal documents. In case of conflict between this SPD and the
applicable Plan Document, the applicable Plan Document will govern.

        The Plan Administrator and the Claims Administrator are Plan
fiduciaries. The Plan Administrator has the full and complete discretion to
interpret and construe all of the provisions of the Plans for all purposes
except to make Claims for Plan Benefits determinations, which discretion is
reserved for the Claims Administrator, and such interpretation shall be final,
conclusive and binding. The Plan Administrator also has the full and complete
discretion to make findings of fact for all purposes except to make Claims for
Plan Benefits determinations, which discretion is reserved for the Claims
Administrator, and the Plan Administrator has the full authority to apply those
findings of fact to the provisions of the Plans. All findings of fact made by
the Plan Administrators shall be final, conclusive and binding. The Plan
Administrator has the full and complete discretion to decide whether or not it
is making a Claims for Plan Benefits determination. For a detailed description
of the Plan Administrator's authority, see the applicable Plan Document.

        For the purpose of making Claims for Plan Benefits determinations, the
Claims Administrator has the full and complete discretion to interpret and
construe the provisions of the Plans, and such interpretation shall be final,
conclusive and binding. For the purpose of making Claims for Plan Benefits
determinations, the Claims Administrator also has the full and complete
discretion to make findings of fact and to apply those findings of fact to the
provisions of the Plans. All findings of fact made by the Claims Administrator
shall be final, conclusive and binding. For a detailed description of the Claims
Administrator's authority, see the applicable Plan Document.

--------------------------------------------------------------------------------

148

--------------------------------------------------------------------------------





ERISA INFORMATION
The Dow Chemical Company Group Life Insurance Program's
Retiree Company-Paid Life Insurance Plan
(A Welfare Benefit Plan)

Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
Employer Identification Number:
 
38-1285128
Plan Number:
 
507
Group Policy Number:
 
11700-G
Plan Administrator and Fiduciary:
 
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For A Benefit Contact:
 
See Claims Procedures Appendix to this SPD
To Appeal A Benefit Determination, File with:
 
See Claims Procedures Appendix to this SPD
To Serve Legal Process, File With:
 
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administrator and Fiduciary:
 
Metropolitan Life Insurance Company administers claims under
a group policy issued to The Dow Chemical Company
Metropolitan Life Insurance Company
Group Life Claims
Onedia County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year
beginning January 1 and ending December 31.
Funding:
 
Except for Plan Option I, the Participating Employers pay the entire premium for
the Plan. For Plan Option I, the Retiree and the Participating Employer share
the premiums. Benefits are funded through a group insurance contract with
Metropolitan Life Insurance Company. The assets of the Plans may be used at the
discretion of the Plan Administrator to pay for any benefits provided under the
Plans, as the Plans may be amended from time to time, as well as to pay for any
expenses of the Plans. Such expenses may include, and are not limited to,
consulting fees, actuarial fees, attorney's fees, third party administrator
fees, and other administrative expenses.

149

--------------------------------------------------------------------------------



ERISA Information
The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program's
Retiree Optional Life Insurance Plan
(Welfare Benefit Plans)

Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
Employer Identification Number:
 
38-1285128
Plan Number:
 
515
Group Policy Number:
 
11700-G
Plan Administrator and Fiduciary:
 
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For A Benefit:
 
See Claims Procedures Appendix to this SPD
To Appeal A Benefit Determination:
 
See Claims Procedures Appendix to this SPD
To Serve Legal Process, File With:
 
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administrator and Fiduciary:
 
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company.
 
 
Metropolitan Life Insurance Company
Group Life Claims
Onedia County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31.
Funding:
 
Retirees pay the entire premium for the Plan. Benefits are funded through a
group insurance contract with Metropolitan Life Insurance Company. The assets of
the Plan may be used at the discretion of the Plan Administrator to pay for any
benefits provided under the Plan, as the Plan may be amended from time to time,
as well as to pay for any expenses of the Plan. Such expenses may include, and
are not limited to, consulting fees, actuarial fees, attorneys fees, third party
administrator fees, and other administrative expenses.
 
 
 

150

--------------------------------------------------------------------------------




Joint Insurance Arrangement:
 
Dorinco and MetLife have entered an arrangement approved by the U.S. Department
of Labor (DOL Advisory Opinion Letter 97-24A) in which if MetLife is insolvent,
the entire life insurance benefit will be paid by Dorinco. If Dorinco is
insolvent, the entire life insurance benefit will be paid by Metropolitan.
 
 
Dorinco's address is:
    Dorinco Reinsurance Company
    1320 Waldo Avenue
    Dorinco Building
    Midland, MI 48642

151

--------------------------------------------------------------------------------




ERISA Information
The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program's
Retiree Dependent Life Insurance Plan
(Welfare Benefit Plans)


Plan Sponsor:   The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-800-336-4456
Employer Identification Number:
 
38-1285128
Plan Number:
 
515
Group Policy Number:
 
11700-G
Plan Administrator and Fiduciary:
 
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
To Apply For A Benefit:
 
See Claims Procedures Appendix to this SPD
To Appeal A Benefit Determination:
 
See Claims Procedures Appendix to this SPD
To Serve Legal Process, File With:
 
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administrator and Fiduciary:
 
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company.
Metropolitan Life Insurance Company
Group Life Claims
Onedia County Industrial Park
Utica, NY 13504-6115
Plan Year:
 
The Plan's fiscal records are kept on a plan year beginning January 1 and ending
December 31.
Funding:
 
Retirees pay the entire premium for the Plan. Benefits are funded through a
group insurance contract with Metropolitan Life Insurance Company.The assets of
the Plan may be used at the discretion of the Plan Administrator to pay for any
benefits provided under the Plan, as the Plan may be amended expenses may
include, and are not limited to, consulting fees, actuarial fees, attorneys
fees, third party administrator fees, and other administrative expenses.
 
 
 

152

--------------------------------------------------------------------------------




Joint Insurance Arrangement:
 
Dorinco and MetLife have entered an arrangement approved by the U.S. Department
of Labor (DOL Advisory Opinion Letter 97-24A) in which if MetLife is insolvent,
the entire life insurance benefit will be paid by Dorinco. If Dorinco is
insolvent, the entire life insurance benefit will be paid by Metropolitan.
 
 
Dorinco's address is:
    Dorinco Reinsurance Company
    1320 Waldo Avenue
    Dorinco Building
    Midland, MI 48642

153

--------------------------------------------------------------------------------



CLAIMS PROCEDURES APPENDIX

Summary Plan Descriptions of the life insurance plans sponsored by
The Dow Chemical Company

You Must File a Claim in Accordance with These Claims Procedures

        A "Claim" is a written request by a claimant for a Plan benefit or an
Eligibility Determination. There are two kinds of Claims:

        A Claim for Plan Benefits is a request for benefits covered under the
Plan.

An Eligibility Determination is a kind of Claim. It is a request for a
determination as to whether a claimant is eligible to be a Participant or
covered Dependent under the Plan.

        You must follow the claims procedures for either CLAIMS FOR PLAN
BENEFITS or CLAIMS FOR AN ELIGIBILITY DETERMINATION, whichever applies to your
situation. See applicable sections below entitled CLAIMS FOR PLAN BENEFITS and
CLAIMS FOR ELIGIBILITY DETERMINATIONS.

Who Will Decide Whether to Approve or Deny My Claim?

        The Dow Chemical Company will approve or deny a Claim for an Eligibility
Determination. The initial determination is made by the Dow Benefit Center. If
you appeal, the appellate decision is made by the Director of Global Benefits.

        MetLife will approve or deny a Claim for Plan Benefits. MetLife is the
Claims Administrator for both the initial determination and (if there is an
appeal), the appellate determination.

An Authorized Representative May Act on Your Behalf

        An Authorized Representative may submit a Claim on behalf of a Plan
Participant. The Plan will recognize a person as a Plan Participant's
"Authorized Representative" if such person submits a notarized writing signed by
the Participant stating that the Authorized Representative is authorized to act
on behalf of such Participant. A court order stating that a person is authorized
to submit Claims on behalf of a Participant will also be recognized by the Plan.

Authority of the Administrators and Your Rights Under ERISA

        The Administrators have the full, complete, and final discretion to
interpret the provisions of the Plan and to make findings of fact in order to
carry out their respective Claims decision-making responsibilities.

        Interpretations and claims decisions by the Administrators are final and
binding on Participants. If you are not satisfied with an Administrator's final
appellate decision, you may file a civil action against the Plan under s. 502 of
the Employee Retirement Income Security Act (ERISA) in a federal court. If you
file a lawsuit, you must do so within 120 days from the date of the
Administrator's final written decision. Failure to file a lawsuit within the
120 day period will result in your waiver of your right to file a lawsuit.

CLAIMS FOR PLAN BENEFITS

Information Required In Order to Be a "Claim":

        For Claims that are requests for Plan benefits, the claimant must
complete a MetLife claims form. Call the Retiree Service Center to obtain a
form 1-800/344-0661. In addition, you must attach a certified death certificate
(must be certified by the government authority, as exhibited by a "raised seal"
on the certificate). You may request assistance from the Dow Benefits Center
(1-989/636-9556) if you need help completing the MetLife claims form.

        Once you have completed the MetLife claims form, you must send it and
the certified death certificate to:

Dow Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries.

154

--------------------------------------------------------------------------------



        The Dow Benefits Center will review and sign your completed MetLife
claims form and forward the form and death certificate to:

Metropolitan Life Insurance Company
Group Life Claims
Oneida Country Industrial Park
Utica, NY 13504-6115
Attention: Claims Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries.

CLAIMS FOR DETERMINATION OF ELIGIBILITY

Information Required In Order to Be a "Claim":

        For Claims that are requests for Eligibility Determinations, the Claims
must be in writing and contain the following information:

•State the name of the Employee, and also the name of the person (Employee,
Spouse of Record/Domestic Partner of Record, Dependent child, as applicable) for
whom the Eligibility Determination is being requested

•Name the benefit plan for which the Eligibility Determination is being
requested

•If the Eligibility Determination is for the Employee's Dependent, describe the
relationship for whom an Eligibility Determination is being requested to the
Employee (eg. Spouse of Record/Domestic Partner of Record, Dependent child,
etc.)

•Provide documentation of such relationship (eg. marriage certificate/statement
of Domestic Partnership, birth certificate, etc)

Claims for Eligibility Determinations must be filed with:

Dow Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries. (Eligibility Determination)

INITIAL DETERMINATIONS

        If you submit a Claim for Plan Benefits or a Claim for Eligibility
Determination to the applicable Administrator, the applicable Administrator will
review your Claim and you notify you of its decision to approve or deny your
Claim. Such notification will be provided to you in writing within a reasonable
period, not to exceed 90 days of the date you submitted your claim; except that
under special circumstances, the Administrator may have up to an additional
90 days to provide you such written notification. If the Administrator needs
such an extension, it will notify you prior to the expiration of the initial
90 day period, state the reason why such an extension is needed, and indicate
when it will make its determination. If the applicable Administrator denies the
Claim, the written notification of the Claims decision will state the reason(s)
why the Claim was denied and refer to the pertinent Plan provision(s). If the
Claim was denied because you did not file a complete Claim or because the
Administrator needed additional information, the Claims decision will state that
as the reason for denying the Claim and will explain why such information was
necessary.

155

--------------------------------------------------------------------------------



APPEALING THE INITIAL DETERMINATION

        If the applicable Administrator has denied your Claim for Plan Benefits
or Claim for Eligibility Determination, you may appeal the decision. If you
appeal the Administrator's decision, you must do so in writing within 60 days of
receipt of the Administrator's determination, assuming that there are no
extenuating circumstances, as determined by the applicable Administrator. Your
written appeal must include the following information:

•Name of Employee

•Name of Dependent or beneficiary, if the Dependent or beneficiary is the person
who is appealing the Administrator's decision

•Name of the benefit Plan

•Reference to the Initial Determination

•Explain reason why you are appealing the Initial Determination

Send appeals of Eligibility Determinations to:

Director of Global Benefits
The Dow Chemical Company
2020 Dow Center
Midland, MI 48674
Attention: Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries. (Appeal of Eligibility Determination)

Send appeals of benefit denials to:

Metropolitan Life Insurance Company
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
Attention: Claims Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries. (Appellate Review)

        You may submit any additional information to the applicable
Administrator when you submit your request for appeal. You may also request that
the Administrator provide you copies of documents, records and other information
that is relevant to your Claim, as determined by the applicable Administrator
under applicable federal regulations. Your request must be in writing. Such
information will be provided at no cost to you.

        After the applicable Administrator receives your written request to
appeal the initial determination, the Administrator will review your Claim.
Deference will not be given to the initial adverse decision, and the appellate
reviewer will look at the Claim anew. The person who will review your appeal
will not be the same person as the person who made the initial decision to deny
the Claim. In addition, the person who is reviewing the appeal will not be a
subordinate who reports to the person who made the initial decision to deny the
Claim. The Administrator will notify you in writing of its final decision. Such
notification will be provided within a reasonable period, not to exceed 60 days
of the written request for appellate review, except that under special
circumstances, the Administrator may have up to an additional 60 days to provide
written notification of the final decision. If the Administrator needs such an
extension, it will notify you prior to the expiration of the initial 60 day
period, state the reason why such an extension is needed, and indicate when it
will make its determination. If the Administrator determines that it does not
have sufficient information to make a decision on the Claim prior to the
expiration of the initial 60 day period, it will notify you. It will describe
any additional material or information necessary to submit to the Plan, and
provide you with the deadline for submitting such information. The initial
60 day time period for the Administrator to make a final written decision, plus
the 60 day extension period (if applicable) are tolled from the date the
notification of insufficiency is sent to you until the date on which it receives
your response. ("Tolled" means the "clock or time is stopped or suspended". In
other words, the deadline for the Administrator to make its decision is "put on
hold" until it receives the requested information). The tolling period ends when
the Administrator receives your response, regardless of the adequacy of your
response.

        If the Administrator has determined to that its final decision is to
deny your Claim, the written notification of the decision will state the
reason(s) for the denial and refer to the pertinent Plan provision(s).

156

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(t)



Chapter Three: Retiree Dependent Life Insurance Plan
ERISA Information The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program's Retiree Dependent Life Insurance Plan (Welfare Benefit
Plans)
